Epitomized Opinion
WASHBURN, J.
Burg-ett brought action against four defendant; to recover damage for malicious prosecution. H claimed that the defendant maliciously caused hi arrest on an embezzlement charge, upon which h was acquitted. One of defendants, Peter Sammoijr i esided in Lorain county, where the suit was brougfd but the other defendants were not residents thereir No case was made out against Peter Sammon, an the other defendants claim that, for this reason he being the only resident of Lorain county, the cour was without jurisdiction in the case. In the mb tion to dismiss the petition the reason was giver in addition to lack of jurisdiction, that the petitió) did not state a cause of action against either ,o defendants. Evidence was admitted showing darn age to Burkett in his private and business life, soih of the evidence being hearsay. Held by court of ay peals in reversing the judgment, except as ,fc Sammon: \
1. A motion to dismiss a petition because it deje not state a sufficient cause of action is an entry X) appearance in the action.
2. Where an action is brought to recover for': tort, persons contributing to the injury may í> sued jointly or severally, and recovery may be ha< against all or a part of defendants, and the judgmen may be reversed as to some and affirmed as to others
3. When the petition alleges that the plaintii was injured in his business and his reputation it error to admit evidence, especially hearsay evidence showing special damage.